UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 3, 2011 (October 3, 2011) SINO AMERICAN OIL COMPANY (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-52304 (Commission File No.) 5190 Neil Road, Suite 430 Reno, Nevada89502 (Address of principal executive offices and Zip Code) (866) 261-8853 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On October 3, 2011, we issued a press release announcing the formation of Sino American (Australia), our 100% owned subsidiary, to conduct and execute our business plan in Australia. ITEM 9.01EXHIBITS. Exhibit No. Document Description Press release. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 3rd day of October, 2011. SINO AMERICAN OIL COMPANY BY: RONALD HUGHES Ronald Hughes President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary, Treasurer and a member of the Board of Directors -3-
